DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on 05/04/2021 is acknowledged.  The traversal is on the ground(s) that the search required for the examination of all claims would not be unduly burdensome on the Examiner.  This is not found persuasive because the search for the invention of Group I would require a search in the classified areas of A61F5/56,566 and Group II is more appropriately searched in classified in A61M16/0488 and A61B1/05,267. The searches of both of the inventions would not overlap, thus having an undue burden on the Examiner for search. Regarding the Species and Subspecies of the instant application, the guide(s) used in the specific embodiment of each Species would vary, thus requiring different searches within the oral art. For example, bands used with oral appliances are commonly found in the dental areas A61C7/18,303 and ramps may be classified and searched within the mouth guard areas in A63B71. Thus, searches of the other Group and Species and/or Subspecies would be burdensome for the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
It is to be noted that based on the further understanding of the claimed limitations and the specification of the instant invention, Species C is being rejoined with Species A. In the disclosure of the instant invention, it is recited that the embodiment of the guide comprising the band must include the post as the post provides a vertical separation space between the upper and lower appliances ([0066, 0070]). Furthermore, Subspecies 1 is being rejoined with Species A. In the disclosure of the instant invention, it is recited that the embodiment of the guide comprising the band must include the knob as it provides an anchor for attachment of the band relative to the upper and lower appliances ([0068, 0077]). 
The Election of Species requirement is provided below with the amended Species, Subspecies, and amended description of each. The description of each Species and Subspecies is amended due to the rejoinder of Species C and Subspecies 1 into Species A and also based on the detailed understanding/interpretation of the Figures based on the Specifications.
The application contains claims directed to the following patentably distinct species (If Group I is elected, please further elect one of the following Species A-C. If Species C is elected as discussed, please further elect one of the following Subspecies 1-2).
Species A: Figures 1-9, 13A-14B, 18-21B, and 22-23, embodiment of bands with knobs used as a guide including the post 
Species B: Figures 10-12A, 18B, and 22-23, embodiment of ramps used as a guide
Species C: Figures 15A-17 and 22-23, embodiment of a combination of guides
Subspecies 1: Figures 15A-15B, 17 and 22-23, embodiment of a guide comprising of the rod combined with the band with knobs and post
Subspecies 2: Figures 16 and 22-23, embodiment of a guide comprising of the ramp combined with the band with knobs and post
Although the Applicant elected claims 1-19 to be directed towards the elected Group I and Species A, based on the detailed disclosure of the instant invention and the understanding of the claims, only claims 1, 5-9, and 14-16 are actually directed to the invention of the product comprising of the elected guide to be the band with knobs and a post (amended Species A). Claim dependency of Claims 5 will be understood to be dependent off of independent claim 1 (see objection below) and Claim 6 dependent off of claim 5 (see objection below). Thus, claims 2-4, 10-13, 17-20 are being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, Species B-C, Subspecies 1-2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021.
Thus, claims 1, 5-9, and 14-16 are being considered by the Examiner.
Drawings
The drawings are objected to because many of the Figures include structures which are not labeled (i.e. Figures 3-4, 6A-6B) and the Figures with their labeled structures do not relate to their descriptions in the Specification to the extent that it is not clearly understood by the Examiner what guides or embodiment the Figures are illustrating.  The Examiner suggests that the Figures, along with their related specification (see objection below), be amended such that the structures and embodiments of the invention may be more clearly interpreted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a tab 43 ([0071]), loop parts 92,94 ([0073]) and multiple other structures with are inconsistently labeled within the Figures and described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Abstract
The abstract of the disclosure is objected to because the title of the abstract should be amended to read as “ABSTRACT”, not “ABSTRACT OF THE DISCLOSURE”.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: 
The entirety of the specification is objected and requires review and edits. The descriptions of a majority of the Figures and structures of each Figure are inconsistent and do not match the description within the Specification. For example, [0077-0079] teaches the structures of Figure 7. However, there are Figures 7A-7F disclosed in the application. Furthermore, the description of Figure 7 does not coincide with Figures 7A-7F because it recites structures such as the band and knob but no band and knob structures are shown. The Examiner suggests that both the Specification and Figures (see objections above) be amended such that the disclosure is accurate to what is being illustrated and described as the invention and/or embodiments of the invention.

Claim Objections
Claims 5-6 and 16 are objected to because of the following informalities:  
Claim 5 is dependent off of withdrawn claim 2 (see above). The Examiner is interpreting the claim dependency to be off of independent claim 1.
Claim 6 is dependent off of withdrawn claim 2 (see above). The Examiner is interpreting the claim dependency to be off of dependent claim 5. 
Claim 16: “the appliance having two” should read as “the guided airway appliance”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 5-9, and 14-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, it recites “a lower appliance that generally conforms to and at least partially covers the user’s lower row of teeth”, “an approximate center point is disposed adjacent to the user’s front teeth”, and “an upper appliance that generally conforms to and at least partially covers the user’s upper row of teeth” in the body of the claim. As recited, the claim limitations are interpreted to positively claim the human organism- specifically the user’s teeth. In order to 
Regarding claim 15, it recites “the post is formed at the user’s front teeth” in the body of the claim. As recited, the claim limitation is interpreted to positively claim the human organism- specifically the user’s front teeth. The Examiner suggests that the claim limitation be amended to read as “the post is configured to be formed at the user’s front teeth” in order to passively recite the human organism.
Regarding claim 16, it recites “a guard that generally conforms to and at least partially covers one of the user’s upper row of teeth and lower row of teeth” and “an approximate center point is disposed adjacent to the user’s front teeth” in the body of the claim. As recited, the claim limitations are interpreted to positively claim the human organism- specifically the user’s teeth. The Examiner suggests that the claim limitations be amended to read as “a guard configured to generally conform to and at least partially cover one of the user’s upper row of teeth and lower row of teeth” and “an approximate center point configured to be disposed adjacent to the user’s front teeth” in order to passively recite the human organism.
Claims 5-9 and 14-15 are also rejected based on their dependency off of 101 rejected claim 1 as discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veis (US 20210045911 A1).
Regarding claim 1, Veis discloses a guided airway device (Abstract, Figure 1- appliance 10) for insertion into a user's mouth that includes an upper row of teeth and lower row of teeth, each of the upper and lower rows of teeth including front teeth (Figure 1- appliance 10 is shown to have a pair of dental trays 120,140, [0063]- “The receptacle 20 is configured to receive the teeth (or an orthodontic tray) of a subject and to contact teeth (or an orthodontic tray) on an interior surface 25. The receptacle 20 comprises lateral walls 21 extending from a bottom surface facing the coronal surfaces of a subject's teeth toward the maxilla or mandible, respectively, i.e. buccal wall 22 and lingual wall 24, so as to cover some or all of the buccal and lingual sides of some or all of a subject's teeth.”), the guided airway device comprising: a lower appliance that generally conforms to and at least partially covers the user's lower row of teeth (Figure 1- lower tray 140, [0063]- “the lower tray 140 is fitted to the subject's mandibular dentition.”), the lower appliance having two ends such that an approximate center point is disposed adjacent the user's front teeth ([0063]- “The trays 15 of the present device each comprise a right side 12, a left side 14, a buccal side 13, a lingual side 15, an anterior portion 16, a posterior portion 18, an exterior surface 17, and a generally U-shaped tooth-receiving receptacle 20 formed on one 
Regarding claim 5, Veis discloses the guided airway device of claim 2 (interpreted to be dependent off of claim 1, see objection above) as discussed above. Veis further discloses wherein the guide includes at least one band (Figure 1- connector 200 with mount 300 is understood to form a guide in the form of a band, Figure 8- shows two connectors 200) connected to the upper appliance and lower appliance at corresponding sides thereof (Figures 1 & 2- shows both sides of the appliance 10 wherein there a connector is connected to the upper and lower trays 120,140 via mounts 300). 
Regarding claim 6, Veis discloses the guided airway device of claim 1 (interpreted to be dependent off of claim 5, see objection above) as discussed above. Veis further discloses wherein the at least one band is connected to the upper appliance and the lower appliance (Figures 1 & 2- connectors 200 are shown to be mounted onto trays 120,140 
Regarding claim 7, Veis discloses the guided airway device of claim 1 as discussed above. Veis further discloses wherein the guide includes at least one band (Figure 1- connector 200 with mount 300 is understood to form a guide in the form of a band, Figure 8- shows two connectors 200) connected to the upper appliance and lower appliance at corresponding sides thereof (Figures 1 & 2- shows both sides of the appliance 10 wherein there a connector is connected to the upper and lower trays 120,140 via mounts 300)
Regarding claim 8, Veis discloses the guided airway device of claim 7 as discussed above. Veis further discloses wherein each of the upper appliance and the lower appliance includes a hook formed thereon (Figures 1 & 2- each mount 300 is shown to have a laterally extending support 320), the at least one band configured to connect to the hook of each of the upper appliance and the lower appliance (Figures 1 & 2- shows ends of connectors 200 connecting to the laterally extending supports 320 of each mount 300, [0068-0069]- discusses the structures of the mount 300 and how the mount engages with the connector).
Regarding claim 9, Veis discloses the guided airway device of claim 8 as discussed above. Veis further discloses wherein the hooks of each of the upper appliance and the lower appliance are offset from each other (Figures 1 thru 3- shows laterally extending supports 320 of mounts 300 applied to the upper tray 120 and lower tray 140 to be offset).
Regarding claim 16, Veis discloses a guided airway appliance (Abstract, Figure  1- appliance 10) for insertion into a user's mouth that includes an upper row of teeth and one of the user's upper row of teeth and lower row of teeth (Figure 1- either of trays 120, 140, [0063]- discusses the placement of the appliance and trays relative to the user’s teeth), the appliance having two ends such that an approximate center point is disposed adjacent the user's front teeth ([0063]- ““The trays 15 of the present device each comprise a right side 12, a left side 14, a buccal side 13, a lingual side 15, an anterior portion 16, a posterior portion 18, an exterior surface 17, and a generally U-shaped tooth-receiving receptacle 20 formed on one horizontal side of the tray 15 to fit over a subject's dentition”, such that there would be an inherent center point at the anterior portion of the appliance 10 which would coincide with the user’s front teeth; see MPEP 2112 for reference regarding inherency); and a guide (Figure 1- connector 200 with mount 300) that laterally biases the upper and lower appliances so as to laterally separate the user's upper front teeth from the user's lower front teeth ([0064]- discusses the positioning of the connector 200 such that it moves either tray 120,140 to a relatively forward position with respect to the user’s maxilla or mandible).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Veis (US 20210045911 A1) in view of Roth (US 20200146873 A1).
Regarding claim 14, Veis discloses the guided airway device of claim 1 as discussed above. 
Veis does not disclose further comprising a post formed on at least one of the upper and lower appliances that vertically separates the upper and lower appliances. Roth teaches an analogous guided airway appliance for insertion into a user’s mouth (Abstract, Figure 1- mouthguard 10, wherein it is capable of being used as a guided airway appliance as bruxism is known to affect the airway) comprising a post (Figure 5- bubble 20 acts as a post) formed on at least one of the upper and lower appliances (Figure 1- shows the bubble 20 applied to a mouth guard 10 on the upper teeth 12, Figure 2- shows the bubble 20 applied to a mouthguard 10 on the lower teeth 13, [0024]- “The flexible bubble 20 protrudes from the upper or lower surface of the mouth guard 10 depending on whether it is affixed to the upper 12 or lower teeth 13. The flexible bubble 20 can be placed around and under the upper two to four front teeth as shown in FIG. 1 Alternatively, the mouth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the guided airway device having an upper and lower appliance as disclosed by Veis to have a post formed on at least one of the upper and lower appliances that vertically separates the upper and lower appliances as taught by Roth. A skilled artisan would have been motivated to utilize a post between the upper and lower appliances or teeth of a user because Roth suggests that it allows a posterior portion of the teeth from touching and absorbing tension when biting, thus keeping the airway open (Roth- [0025]). A skilled artisan would also have a reasonable expectation to manufacture the guided airway appliance as disclosed by Veis to include a post formed on at least one of the upper and lower appliances to function as instantly claimed because Roth suggests that the inclusion of a post is conventional oral appliances for a user’s set of teeth which allows for separation between the upper and lower teeth that are analogous to Veis.
Regarding claim 15, Veis as modified by Roth teaches the guided airway device of claim 14 as discussed above. Vies as modified by Roth further teaches wherein the post is formed at the user’s front teeth (Roth [0012]- “The flexible bubble is positioned around and under the upper two to four front teeth or alternatively, around and above the lower front two to four teeth to prevent the posterior teeth from touching and absorbing tension when biting thus preventing clenching and grinding.”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5427117 A (Thornton)- teaches a removable post from the upper or lower mouthpiece.
US 8640705 B2 (Kopp)- teaches an anti-snoring device with an elastic band used to laterally position the upper and lower mouthpieces.
US 6109265 A (Frantz)- teaches an elastic band used to couple upper and lower mouthpieces of a MAD. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        July 30, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786